Citation Nr: 1531727	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  11-02 673A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES


1.  Entitlement to service connection for a left knee disability, to include strain, chondromalacia, meniscus tears, and patellofemoral arthritis.

2.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother



ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to October 1981.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In June 2013, the Board remanded the case to afford the Veteran a Board hearing.  In October 2014, the Board remanded the case for evidentiary development.  The case is now back before the Board for further appellate proceedings.

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed, including the transcript of the July 2014 Board hearing presided over by the undersigned Veterans Law Judge.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Per the Board's October 2014 remand directives, the Veteran was afforded a VA examination of the bilateral knees in January 2015.  An addendum opinion was obtained from the January 2015 VA examiner in April 2015.  The January and April 2015 VA medical opinions are inadequate as the VA examiner did not address whether the Veteran's arthritis manifested in service, given Veteran's competent and credible reports of continuing bilateral knee pain and self-treatment since service.  Further, the VA examiner was expressly instructed to find the Veteran's reports of self-treatment since service as credible, but he based his opinion that the Veteran's bilateral knee disability is not related to service on a finding of no continuity of care since service.      

Thereafter, a medical opinion was obtained from a VA medical officer in April 2015.  This April 2015 medical opinion is inadequate as the medical officer's opinion that the Veteran's bilateral knee disability, to include arthritis, is at least as likely as not related to age fails to consider the Veteran's lay statements as directed.  The medical officer offered an otherwise comprehensive opinion, addressing in detail the clinical records and the reasons in those records that support a finding of the changes being age-related.  However, the only mention of the Veteran's lay statements came in the summary of the opinion, and it was cursory at best:  

In summary, the Veteran's competent and credible reports of continuing bilateral knee pain and self-treatment since service were careful [sic] considered while reviewing the clinical documents.  However, it is less likely than not that the Veteran's left knee condition is related to, caused and/or aggravated the right knee because the objective medically-based, clinical evidence strongly supports the etiology related to his normal aging process and similarity of current right and left knee clinical findings.  

It is clear to the Board that the medical officer merely paid lip service to considering the lay statements.  This does not equate to actual consideration.  The main reason for the opinion that the changes are age-related appears to be that there is an absence of clinical treatment for a large period of time after service.  The Veteran has provided a credible and plausible reason for that absence - namely that while he didn't seek official clinical treatment, he did in fact self-treat his pain over the years. This must be considered.  Therefore, a new VA medical opinion is warranted to determine the same.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).      

Further, prior to certification of the appeal to the Board, the Veteran submitted private treatment records regarding the knees to VA, per the AOJ's request.  The AOJ has not reviewed and considered these private treatment records.  See April 2015 supplemental statement of the case (noting that the RO has not received the submitted private treatment records).  Because these records are relevant to the claims, remand of the case is warranted for the AOJ to review this evidence and issue a supplemental statement of the case.  See 38 C.F.R. §§ 19.31, 19.37(a) (2014).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide information as to any outstanding records pertaining to his left and right knees, specifically to include the following:

a. The complete private treatment records from Dr. V.  See March 2013 private treatment record from Dr. M. (noting that Veteran was referred to Dr. V., a knee specialist).  

b. Updated private treatment records from Dr. M. from March 2013 to present.  

c. Any other outstanding private treatment provider records.  

He should be asked to authorize the release of any outstanding pertinent non-VA medical records.  

2. Obtain outstanding VA treatment records, to include records from October 2014 to present.  

3. Obtain a VA medical opinion from a physician with expertise in orthopedics to determine the etiology of a left and right knee disability.  Make the claims file available to the examiner for review of the case (including both VBMS and Virtual VA).  The examiner is asked to review the case and note that this case review took place.  

The examiner is asked to opine on the following:

a. Regarding the Veteran's right and left knee arthritis, the examiner should opine whether it is at least as likely as not (probability of 50 percent) that such arthritis first manifested in service or within the first post-service year, or is otherwise etiologically related to service, including as a result of overuse during physical training.  

b. Regarding any other diagnosed right and left knee disability, the examiner should opine whether it is at least as likely as not (probability of 50 percent) that such knee disability is etiologically related to service, including as a result of overuse during physical training.  

The examiner's attention is invited to the following:

i. The Veteran's competent and credible reports of continuing bilateral knee pain and self-treatment since service, which accounts for the lack of clinical treatment.  See e.g., July 2014 Board hearing transcript at p. 8-9.  

ii. The in-service diagnosis of chondromalacia of the left knee in January 1979. 

iii. Lay statements testifying as to hearing the Veteran complain about his knee problems in service and since service.  See March 2009 lay statement; July 2014 Board hearing transcript at p. 13.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010)

Note that the January and April 2015 VA medical opinions are inadequate as the VA examiners did not address whether the Veteran's arthritis manifested in service, given Veteran's competent and credible reports of continuing bilateral knee pain and self-treatment since service.  Further, the VA examiner was expressly instructed to find the Veteran's reports of self-treatment since service as credible, but he based his opinion that the Veteran's bilateral knee disability is not related to service on a finding of no continuity of care since service.  The lack of documented treatment cannot serve as the sole reason for a negative finding.  That the Veteran had pain and self-treated with over the counter medication must be taken into consideration when determining whether the disability he has now is related to the initial injury in service.

4. Afterwards, and after reviewing all additional evidence since the AOJ's last review, to include the private treatment records submitted by the Veteran, readjudicate the claims on appeal.  If a matter is not resolved to the Veteran's satisfaction, furnish the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.  



The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




